Citation Nr: 0415571	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-33 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1941 to December 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he injured his knees during training 
at Lido Beach, Long Island, NY. (he did not provide a date), 
that his bilateral knee problems progressed since service, 
and that his current bilateral knee problems are related to 
the injury in service, and should be service connected.  

Service Medical Records (SMRs) include the report of a July 
1944 x-ray of the left kneecap. The results were negative.  
There was no indication in the SMRs as to why the x-ray was 
performed.   A December 1945 physical examination for 
discharge revealed that his extremities were normal.  

The veteran claims that he sought treatment for his knees 
while he still in the Navy, (prior to 1950).  However, 
records of the alleged treatment are unobtainable as Drs. 
H.K. and R.R.G. are deceased and Dr. J.S. did not keep 
records after 25 years.  

Postservice medical records do not provide clear evidence as 
to when the veteran's bilateral knee disorder was first 
diagnosed, as a number of earlier treatment records are 
unobtainable.  The first records showing treatment for the 
knees (by Dr. J.J.) are dated from June 1993 to February 
1996.   They show the knees were injected in 1987.  Dr. 
R.M.'s treatment records, from January to June 1999, reflect 
the veteran was a candidate for bilateral total knee 
replacement (TKR).  In August 2002, he had a right TKR and 
continued conservative treatment for his left knee.  

January 2002 to March 2003 treatment records from Loma Linda 
VA Medical Center show continued treatment by Dr. S.R.  On a 
January 2003 statement, Dr. S.R. asserts that he has been 
treating the veteran for a "chronic bilateral knee condition 
for one year, heard his account as to how he injured it in 
the military, and feel[s] that his existing condition is 
consistent with the type of trauma he incurred."  Dr. S.R. 
further states that it is his "professional opinion that 
[the veteran's] knee condition is, as likely as not, the 
result of the injury he suffered in the military, " as was 
conveyed to the doctor.  Dr. S.R. did not review the claims 
file and appears to be relying predominantly on the veteran's 
account of a bilateral knee injury in service, which is not 
clearly documented in the SMRs.  

The veteran cancelled a VA examination scheduled in June 
2002, but apparently was not advised of the consequences of 
failing to appear for a scheduled examination.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1. The veteran should be asked to 
identify any VA and non-VA medical 
treatment providers who have treated 
him for knee disability since service 
(and whose records are still 
available).  The RO must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified. 

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and etiology of any current knee 
disability the veteran may have.  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination. The examiner should 
provide a diagnosis for the veteran's 
current knee disability, and opine 
whether it is at least likely as not 
that such disability was caused by an 
injury in service.  [The examiner 
should note that while a bilateral knee 
injury in service is not documented, 
the fact that his left knee was x-rayed 
in service suggests an event in service 
leading to the need for the left knee 
x-rays.]  The examiner should explain 
the rationale for any opinion given.  
The veteran should be advised of the 
consequences of failing to report for 
the examination.

3.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the veteran and 
his representative should be given the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


